         Case 5:17-cv-00220-LHK Document 1489 Filed 05/09/19 Page 1 of 2



 1   Jennifer Milici, D.C. Bar No. 987096
     Geoffrey M. Green, D.C. Bar No. 428392
 2   Daniel Matheson, D.C. Bar No. 502490
     Federal Trade Commission
 3   600 Pennsylvania Avenue, N.W.
     Washington, D.C. 20580
 4   (202) 326-2912; (202) 326-3496 (fax)
     jmilici@ftc.gov
 5
     Attorneys for Plaintiff Federal Trade Commission
 6

 7

 8                               UNITED STATES DISTRICT COURT

 9                            NORTHERN DISTRICT OF CALIFORNIA

10                                         SAN JOSE DIVISION

11

12       FEDERAL TRADE COMMISSION,                         Case No. 5:17-cv-00220-LHK
13                           Plaintiff,                    PLAINTIFF FEDERAL TRADE
                                                           COMMISSION’S RESPONSE TO
14                   v.                                    STATEMENT OF INTEREST FILED
                                                           BY UNITED STATES DEPARTMENT
15       QUALCOMM INCORPORATED, a                          OF JUSTICE ANTITRUST DIVISION
         Delaware corporation,
16
                             Defendant.                    Courtroom: 7, 4th Floor
17                                                         Judge:     Hon. Lucy H. Koh
18

19           The FTC files this short response to the untimely Statement of Interest submitted by the
20   Antitrust Division of the U.S. Department of Justice to clarify that the FTC did not participate in
21   or request this filing.1 While, as the record shows, the FTC supports and is prepared to provide
22   further briefing and argument on remedy should the Court’s liability ruling make such briefing
23

24
     1
      Whether to permit or deny a statement of interest is committed to the discretion of the district
25   court. See, e.g., LSP Transmission Holdings, LLC v. Lange, 329 F. Supp. 3d 695, 703–04 (D.
26   Minn. 2018) (declining to consider statement of interest “[i]n light of the Antitrust Division’s
     unjustified delay and the fact that [the] case [had] been fully and thoroughly briefed by all other
27   parties”); United States ex rel. Gudur v. Deloitte Consulting LLP, 512 F. Supp. 2d 920, 926–27
     (S.D. Tex. 2007), aff’d, No. 07-20414, 2008 WL 3244000 (5th Cir. Aug. 7, 2008).
28


                                                              FTC RESPONSE TO DOJ STATEMENT OF INTEREST
                                                      1                       Case No. 5:17-cv-00220-LHK
         Case 5:17-cv-00220-LHK Document 1489 Filed 05/09/19 Page 2 of 2



 1   and argument necessary,2 we disagree with a number of contentions in the Statement. Among

 2   other things, the submission ignores this Court’s prior orders and the parties’ briefing on remedy

 3   and misconstrues applicable law and the record.3 The FTC is cognizant, however, of the Court’s

 4   comments about the voluminous existing briefing in this case.4 The FTC will therefore refrain

 5   from further comment on the Statement unless the Court requests otherwise.

 6

 7           Dated: May 9, 2019                           Respectfully submitted,

 8

 9
                                                           FEDERAL TRADE COMMISSION
10

11                                                           /s/ Jennifer Milici
12                                                         Jennifer Milici
                                                           Geoffrey M. Green
13                                                         Daniel Matheson
                                                           Federal Trade Commission
14                                                         600 Pennsylvania Avenue, N.W.
                                                           Washington, D.C. 20580
15
                                                           (202) 326-2912; (202) 326-3496 (fax)
16                                                         jmilici@ftc.gov

17                                                         Attorneys for Federal Trade Commission

18

19

20
21
     2
22     See ECF No. 928 at 2 n.1; ECF No. 932 at 4 n.4.
     3
       See ECF No. 997, at 10 (Dec. 13, 2018 Court order that “[t]he January 2019 trial will address
23   both liability and remedy”); ECF No. 75 (April 19, 2017 scheduling order; no bifurcation of
     liability and remedy); Nov. 15, 2017 Hr’g Tr. at 4:21-5:3 (ECF No. 314) (Court rejecting
24   Qualcomm bifurcation proposal); Oct. 24, 2018 Hr’g Tr. at 49:24-57:18 (ECF No. 916)
     (extensive discussion of remedy issues); ECF Nos. 928, 929, 932, 933 (party briefs on remedy
25   evidence); ECF No. 966, at 66-67 (FTC proposed conclusions of law on remedy); ECF No. 967,
26   at 139-151 (Qualcomm proposed conclusions of law on remedy); ECF No. 1051, at 24-25
     (Qualcomm pre-trial brief); ECF No. 1053, at 21-22 (FTC pre-trial brief). The Statement also
27   cites documents that Qualcomm chose not to introduce at trial and cites a commentator whom
     Qualcomm chose not to offer as a witness at trial. See Statement at 5 n.6.
28   4
       See Trial Tr. at 142:17-20, 396:13-16, 854:2-5, 1279:5-6.


                                                             FTC RESPONSE TO DOJ STATEMENT OF INTEREST
                                                     2                       Case No. 5:17-cv-00220-LHK
